Franklin A. Denison, claimant in the above entitled cause, was a member of the National Guard of the State of Illinois. On the 29th day of July, A. D. 1904, a portion of the said National Guard, by order of the Governor of the State of Illinois, was at Camp Lincoln, in the city of Springfield, Illinois. The claimant was in camp in obedience to orders from his superior officers, and while under orders and in service upon an inspection and review of the Eighth Regiment, Illinois National Guard, was injured by reason of the horse upon which he was riding becoming unruly and ungovernable. The claimant was thrown violently from the horse upon the ground, causing a severe injury. It is established by the evidence, that the injury sustained by Major Denison, was two fractures of the collar bone and a fracture of the head of the humerus and bruises and pain, loss of time and suffering incident thereto. It appears from the evidence, that Major Denison was unable to follow his usual occupation for a period of four months, and, that claimant suffered great pain and incurred considerable expense in reducing the said fractures and in his effort to fully recover from the said injuries. The injuries in question were no doubt severe and painful. The claimant appears to have been in the exercise of ordinary care for his own safety. We are of the opinion that the evidence establishes that claimant has a legal claim against the State of Illinois, for compensation and assistance, as is provided for by statute of the State of Illinois, (See Hurd’s Revised Statutes, chapter 129, paragraph 93), that ‘‘In every case where an officer, soldier or seaman of the Illinois National Guard or the Naval Reserve of Illinois, shall be killed or wounded, while performing his duty as an officer, soldier, or seaman, in pursuance of lawful orders from the Command'er-in-Chief, said officer, soldier or seaman, or his legal heirs, shall have a claim against the State for financial help or assistance, and the State Board of Claims shall act on and adjust the same as the merits of each case may demand.” In consideration of the foregoing, claimant is allowed the sum of six hundred ($600.00) dollars in full settlement and compensation for the injuries and expenses incident thereto.